Motion Granted; Dismissed and Vacated; Memorandum Opinion filed October 15,
2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00079-CV

                       MONICA J. GRAHAM, Appellant

                                        V.

           AMEGY BANK NATIONAL ASSOCIATION, Appellee

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 979389


               MEMORANDUM                       OPINION
      This is an appeal from a final summary judgment signed January 22, 2013.
On October 2, 2013, the parties filed a joint motion to dismiss the appeal and
vacate the final judgment in accordance with their settlement agreement. See Tex.
R. App. P. 6.6; 42.1. The motion is granted.

      Accordingly, we order the summary judgment signed by the court below on
January 22, 2013, VACATED, and we order the appeal DISMISSED so that the
parties may proceed to arbitration in accordance with their agreement pursuant to
Texas Rule of Appellate Procedure 6.6.

                                 PER CURIAM


Panel consists of Chief Justice Frost and Justices McCally and Busby.




                                         2